 1                                                               HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7
                                              AT TACOMA
 8
         LEON LAWSON, et al.,                                      CASE NO. C19-5614RBL
 9
                                    Plaintiffs,                    ORDER DENYING MOTION TO TRO
10                v.

11       OCWEN LOAN SERVICING LLC, et
         al.,
12
                                    Defendants.
13

14
             THIS MATTER is before the Court on Plaintiff Lawson’s Motion for Preliminary
15
     Injunction or a TRO1 [Dkt. # 11], precluding Defendants from conducting a foreclosure sale
16
     scheduled for Friday August 30. The Motion was filed August 29. Pro se plaintiff Lawson’s
17
     complaint details defendants’ Ocwen’s history of what he claims are statutory and regulatory
18
     violations, and its failure to properly account for payments, but it is short on facts related to
19
     Lawson’s loan. The TRO contains even fewer specific facts. Lawson claims that the note and
20
     deed of trust defendants relay upon are not authentic. The bulk of his factual allegations are
21
     conclusory:
22
     1
23     Defendants have responded to the motion. They claim that although they have appeared, Lawson did not notify
     them of the pending motion. They argue that whatever the merits (which they dispute) a motion to enjoin a trustee’s
     sale requires five days’ notice to the trustee. RCW 61.24.130(2).
24


     ORDER DENYING MOTION TO TRO - 1
 1

 2

 3

 4

 5

 6

 7

 8
                                                    ***
 9

10

11

12

13

14                                                  ***

15

16

17

18

19

20   [Dkt. # 11 at 1-2]

21          The purpose of a TRO is “preserving the status quo and preventing irreparable harm just

22   so long as is necessary to hold a hearing [on the preliminary injunction application], and no

23

24


     ORDER DENYING MOTION TO TRO - 2
 1   longer.” Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck Drivers, 415 U.S.

 2   423 (1974); see also Reno Air Racing Ass’n v. McCord, 452 F.3d 1126, 1130–31 (9th Cir. 2006).

 3           For a court to grant a preliminary injunction, the plaintiff “must establish that he is likely

 4   to succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

 5   relief, that the balance of equities tips in his favor, and that an injunction is in the public

 6   interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). The last two factors

 7   merge if the government is a party. Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th

 8   Cir. 2014). When considering whether to grant this “extraordinary remedy, . . . courts must

 9   balance the competing claims of injury and consider the effect of granting or withholding the

10   requested relief, paying particular regard to the public consequences.” Winter, 555 U.S. at 24.

11           The Ninth Circuit continues to apply one manifestation of the “sliding scale” approach to

12   injunctions in which “a stronger showing of irreparable harm to plaintiff might offset a lesser

13   showing of likelihood of success on the merits.” All. for the Wild Rockies v. Cottrell, 632 F.3d

14   1127, 1131 (9th Cir. 2011). “In other words, ‘serious questions going to the merits’ and a

15   hardship balance that tips sharply toward the plaintiff can support issuance of an injunction,

16   assuming the other two elements of the Winter test are also met.” Id. at 1131-32. However, an

17   injunction cannot issue even when there is a strong likelihood of success on the merits if there is

18   just a mere possibility of irreparable harm. Id. at 1131 (explaining the holding in Winter, 555

19   U.S. at 22).

20           Even if the Court assumes, without deciding, that Lawson can establish that the

21   irreparable harm weighed in his favor, the Court must still be satisfied that Lawson has

22   established he is likely to succeed on the merits, that the balance of equities tips in his favor and

23   enjoining the sale is in the public interest.

24


     ORDER DENYING MOTION TO TRO - 3
 1          He has not shown (and cannot show) that he is likely to succeed on the merits of his

 2   claims that the Note is not enforceable because he has not seen the original. Courts in this district

 3   routinely reject “show-me-the-note” claims. See, e.g., Mikhay v. Bank of Am., NA., 2011 WL

 4   167064, *2–*3 (W.D. Wash. 2011); Wright v. Accredited Home Lenders, 2011 WL 39027 (W.D.

 5   Wash. 2011); Pelzel v. First Saving Bank Northwest, 2010 WL 3814285, at *2 (W.D. Wash.

 6   2010); Wallis v. IndyMac Fed. Bank, 717 F. Supp. 2d 1195, 1200 (W.D. Wash. 2010); Freeston

 7   v. Bishop, White & Marshall, P.S., 2010 WL 1186276, at *6 (W.D. Wash. 2010). Indeed, the

 8   Washington Deed of Trust Act requires that a foreclosing lender demonstrate its ownership of

 9   the underlying note to the trustee, not the borrower. RCW 61.24.030(7).

10          Lawson is not going to succeed on the merits of any claim arguing that the note is

11   unenforceable based on the sale or securitization of his debt. Lawson lacks standing to raise these

12   arguments as he is not a party to the securitization contracts. See Deutsche Bank Nat. Trust Co. v.

13   Slotke, 192 Wn. App. 166, 177, 367 P.3d 600 (2016) (“Slotke bases [her] argument on a

14   challenge to Deutsche Bank’s compliance with the trust’s pooling and servicing agreement, but

15   she lacks standing to raise that issue because she is not a party to or intended third-party

16   beneficiary of that agreement.”); McCarty v. U.S. Bank, N.A., No. 11-CV-5078 RBL, 2012 WL

17   1751791, at *2 (W.D. Wash. May 16, 2012) (dismissing securitization claims on Rule 12

18   motion); Canzoni v. Countrywide Bank, No. C16-5239-RBL, 2016 WL 3251403 (W.D. Wash.

19   June 13, 2016) (same). See also Cervantes v. Countrywide Home Loans, 656 F.3d 1034 (9th Cir.

20   2011) (The “split the note” theory has no sound basis in law or logic.)

21          Nor has Lawson shown that the equities tip in his favor. He does not claim that he is

22   current on his note; his own documents seem to suggest he has been behind since 2007. He

23

24


     ORDER DENYING MOTION TO TRO - 4
 1   raises a series of dubious technical defenses to the foreclosure, and it appears that he has lived in

 2   the home for some time without paying for it.

 3          The final factor is the public interest. It is true that the public has an interest in ensuring

 4   that foreclosures are done properly. Lawson has claimed, but has not demonstrated, impropriety

 5   in this case. On the other hand, the public has a broad interest in ensuring that banks can and will

 6   continue to make home loans using the homes as collateral. The public interest is not served by

 7   enjoining facially proper foreclosure sales. In fact, the opposite is true.

 8          Lawson’s Motion for a TRO enjoining the foreclosure sale is DENIED.

 9          IT IS SO ORDERED.

10          Dated this 29th day of August, 2019.

11

12                                                          A
                                                            Ronald B. Leighton
13                                                          United States District Judge

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION TO TRO - 5
